IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                          :   No. 2625 Disciplinary Docket No. 3
                                          :
MICHAEL EVAN WEINTRAUB                    :   Board File No. C1-19-468
                                          :
                                          :   (Supreme Court of New Jersey, D-65
                                          :   September Term 2018)
                                          :
                                          :   Attorney Registration No. 78416
                                          :
                                          :   (Out of State)


                                       ORDER

PER CURIAM
       AND NOW, this 6th day of August, 2019, having failed to respond to a Notice and

Order directing him to provide reasons against the imposition of reciprocal discipline,

Michael Evan Weintraub is suspended from the practice of law in the Commonwealth of

Pennsylvania for six months. He shall comply with all the provisions of Pa.R.D.E. 217.